SMD Letter - GPRA goal to increase enrollment in the dual eligible programs (5/16/00)

May 16, 2000
Dear State Medicaid Director:
The Health Care Financing Administration (HCFA) is committed to improving access to care for
Medicare beneficiaries who do not have public or private supplemental insurance. As part of the
Agency's commitment, HCFA established a goal under the Government Performance and
Results Act (GPRA) to increase enrollment in the dual eligible programs.
We have undertaken a number of activities to reach and enroll additional dual eligible beneficiaries.
One of these activities was to develop training materials that contain the most current information
on the dual eligible programs and counseling techniques employed by the State Health Insurance
Assistance Programs (SHIPs). The manual was designed to be used by the SHIPs for training their
volunteers and counselors. However, HCFA has many other important partners, including the State
Medical Assistance Offices, Peer Review Organizations, Carriers, and Fiscal Intermediaries, who
play an instrumental role in enrolling low-income beneficiaries who might also find the training
manual helpful.
Enclosed is a copy of the "State Health Insurance Assistance Programs Training Manual for Dual
Eligible Programs." We encourage you to use this manual to help reach out to vulnerable
beneficiaries.
If you have any questions or comments about the training materials, please contact Bob Adams on
(410) 786-2695, or e-mail him at RAdams2@hcfa.gov.
Sincerely,
/s/
Thomas E.
Hamilton
Director
Enclosure: State Health Insurance Assistance Programs Training Manual for Dual Eligible
Programs
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid
and State Operations
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd051600c.asp (1 of 2)4/11/2006 5:07:05 PM SMD Letter - GPRA goal to increase
enrollment in the dual eligible programs (5/16/00)

Lee Partridge - Director, Health Policy Unit, American Public Human Services Association Joy
Wilson - Director, Health Committee, National Conference of State Legislatures Matt Salo Director of Health Legislation, National Governors' Association

<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd051600c.asp (2 of 2)4/11/2006 5:07:05 PM

